Fourth Court of Appeals
                                      San Antonio, Texas

                                            JUDGMENT
                                          No. 04-19-00655-CV

                         Rosaly CANALES d/b/a Marathon Bulk Transport,
                                         Appellant

                                                    v.

                                 CAPITOL AGGREGATES, INC.,
                                          Appellee

                    From the 150th Judicial District Court, Bexar County, Texas
                                  Trial Court No. 2019CI05174
                            Honorable Cathy Stryker, Judge Presiding 1

    BEFORE CHIEF JUSTICE MARION, JUSTICE ALVAREZ, AND JUSTICE RODRIGUEZ

       In accordance with this court’s opinion of this date, the portion of the trial court’s judgment
awarding damages in the amount of $500,000 and exemplary damages in the amount of $1,000,000
is REVERSED, and the cause is REMANDED for a new trial on the issue of these unliquidated
damages. The remaining part of the trial court’s judgment is AFFIRMED.

        SIGNED August 5, 2020.


                                                     _____________________________
                                                     Liza A. Rodriguez, Justice




1
 The Honorable Cathy Stryker signed the default judgment. The Honorable Michael E. Mery heard the motion for
new trial.